                  IN THE XJNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


UNITED STATES OF AMERICA,


V.                                                 Criminal No. 3:08CR283

SAMUEL SMITH


                           MEMORANDUM OPINION


     Samuel Smith, a federal inmate proceeding with counsel, filed

this 28 U.S.C. § 2255 Motion (''§ 2255 Motion," ECF No. 104) arguing

that his firearm conviction is invalid under Johnson v. United

States, 135 S. Ct. 2551 (2015).          By Memorandum Opinion and Order

entered on September 25, 2019, the Court granted Smith's § 2255

Motion.     Additionally, the Court directed the parties, within

fourteen (14) days of the date of entry thereof, to file their

position    as   to   whether    the   Court   needs   to   conduct   a   full

resentencing or may simply enter a corrected judgment.                    (ECF

Nos. 143, 144.)       Smith filed his position that the Court should

simply     entered    a   corrected       judgment.         The   Government,

inexplicably, failed to respond.          For the reasons set forth below,

the Court will enter a corrected judgment.


                          I.    PROCEDURAL HISTORY


     As pertinent here, on July 22, 2008, Smith was charged in a

Superseding Indictment with:           conspiracy to obstruct, delay, and

affect commerce by robbery (''conspiracy to commit Hobbs Act robbery
